Citation Nr: 1101814	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  06-23 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for chronic hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active military service from April 1956 to 
January 1960.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board notes that pursuant to the Veteran's request in his 
July 2006 substantive appeal, he was scheduled for a March 2007 
Board Hearing at the RO. Although notified of the hearing in a 
March 2007 letter, the Veteran failed to appear for his scheduled 
hearing. Since neither the Veteran nor his representative have 
explained his failure to appear or requested that the hearing be 
rescheduled, the hearing request is deemed withdrawn.  See 38 
C.F.R. § 20.704 (2009).

In a February 2010 decision, the Board denied the claim for 
service connection for chronic hearing loss.  The Veteran 
appealed this decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a November 2010 order, the Court 
granted an October 2010 Joint Motion to vacate the Board's 
decision and remanded the matter to the Board for compliance with 
the instructions in the Joint Motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In light of the issue raised in the Joint Motion, the Board finds 
that additional RO action on this matter is warranted.

In July 2007, the RO forwarded to the Board a March 2007 private 
medical opinion letter from K.S. Maxwell, M.D. without first 
considering the evidence.  The parties to the Joint Motion 
contend that a remand is warranted for the RO, essentially, to 
consider the evidence in the first instance.  The Board notes 
that this private medical evidence has not been considered by the 
RO and neither the Veteran nor his representative has expressly 
waived initial RO consideration of the evidence.  In this regard, 
the Board specifically notes that while the Veteran's 
representative, the American Legion, submitted a written brief in 
December 2010, at that time no waiver was provided.  Hence, a 
remand for RO consideration of this evidence, in the first 
instance, and issuance of a supplemental statement of the case 
(SSOC) reflecting such consideration, is warranted.  See 38 
C.F.R. § 19.31, 19.37 (2009).
 
Moreover, in his letter Dr. Maxwell challenges the adequacy of 
the VA opinion offered in February 2007.  In order to potentially 
avoid additional development on the adequacy of the record, 
further opinion will be requested.  Moreover, while appellant was 
a medical corpsman in service, he asserts that he was with an 
artillery division for part of his service.  His personnel 
records will be requested for association with the record.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's service personnel records, 
including units to which he was assigned 
should be obtained for association with the 
claims folder.

2.  The Veteran's claims folder should be 
forwarded to an audiologist and an ear, nose, 
and throat examiner for review.  After 
reviewing the claims folder including the 
opinion of Dr. Maxwell, both individuals 
should offer an opinion as to the following.  
Is it as likely as not (50 percent 
probability or more) that any hearing loss 
now detected is related to any occurrence or 
event in service.  The opinions of these two 
examiners should be reconciled, and if 
possible, the opinions should reconcile or 
differentiate Dr. Maxwell's opinion.  Medical 
reasoning in reaching the opinions should be 
set out.  If it is determined that opinions 
cannot be entered without additional 
examination, that should be scheduled as 
needed.

3.  Thereafter, the AMC/RO should 
readjudicate the claim for service connection 
for chronic hearing loss, in light of all 
pertinent evidence and legal authority.  
Consideration of all evidence, including the 
letter from Dr. Maxwell should be undertaken.  
If the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided with a SSOC that contains 
notice of all relevant actions taken on the 
claims. An appropriate period of time should 
be allowed for response before the claims 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

